Citation Nr: 1416466	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for mild degenerative disc disease of the lumbar spine (lumbar spine disability).  

2.  Entitlement to an initial evaluation in excess of 10 percent for reflux esophagitis. 

3.  Entitlement to an initial compensable evaluation for hyperhidrosis of the bilateral axilla. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1995 to June 2005. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO).  In that rating decision, the RO awarded service connection for reflux esophagitis and hyperhidrosis, and assigned initial 10 percent and noncompensable evaluations, respectively, effective from June 16, 2010.  The RO also denied a compensable evaluation for service-connected lumbar spine disability. The Veteran appealed the assigned evaluations.  

In November 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

A review of the documents contained in the Veteran's Virtual VA claims folder has been considered in conjunction with the decision below.

The issue of entitlement to an initial compensable evaluation for hyperhidrosis of the bilateral axilla is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the applicable period under appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain with increased activity, but with objective findings of full range of motion and no additional limitation following repetitive motion.  There is no x-ray evidence of degenerative arthritis, evidence of ankylosis of the entire thoracolumbar, or evidence of incapacitating episodes of Intervertebral Disc Disease (IVDS).

2.  In a November 2011 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to an initial increased evaluation for reflux esophagitis. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for lumbar sprain disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5003, 5237 (2013).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his service-connection claim in letters dated in July 2010.  Subsequently, in January 2011, the RO adjudicated the Veteran's claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his right shoulder service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Veteran was provided with a VA spine examination in September 2010, and the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other probative evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had an opportunity to testify at a personal hearing before the undersigned Veterans Law Judge.

2.  Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's lumbar spine disability has been rated by the RO as noncompensable under Diagnostic Codes 5003-5237.  Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a. Degenerative arthritis, confirmed by X-ray, will be rated on the basis of limitation of motion.  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.


The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.  

A review of the medical evidence shows that the Veteran complained of back problems during his period of service and he continued to experience similar back problems after his separation.  A March 2003 VA lumbar spine x-ray report shows findings of mild degenerative disc disease throughout the thoracolumbar and lumbar spine.  Subsequent service and private treatment records continue to show that the Veteran complained of low back pain during his period of service.  The Veteran originally filed his claim for service connection shortly after his separation from service in 2005.  In a March 2006 rating decision, the RO awarded service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable evaluation. 
In June 2010, the Veteran filed his claim for an increased rating for his lumbar spine disability.  He claimed that he had severe back pain due to lower lumbar joint problems, and the severity of his disability warranted a compensable evaluation.  The Veteran denied seeking medical treatment for his lumbar spine disability, but he reportedly used heating pad and took Motrin for pain relief. 

In September 2010, the Veteran was afforded a VA spine examination to evaluate the severity of his lumbar spine disability.  The examination report shows that the Veteran complained of constant low back pain that was worse upon waking in the morning, and he complained of radiating pain down his legs when he runs.  Reportedly, he can only walk or stand for ten to fifteen minutes before he needs to stop and sit down, and he can drive an hour before he needs to stop and change positions.  He used a heating pad and takes anti-inflammatory medication to reduce low back discomfort.  He also reported that repetitive bending helps reduce his back stiffness.  The Veteran reported that he experienced flare-ups of increased low back pain associated with heavy lifting and overexertion.  He denied any bladder or bowel problems.  

Physical examination showed that the Veteran had normal posture, spine curvature and gait.  There was no evidence of muscle spasms, atrophy, guarding, painful movement, tenderness or weakness in the lumbar spine.  Motor, sensory and reflex evaluations were normal.  Range of motion testing revealed that the Veteran had forward flexion limited to 90 degrees, and total thoracolumbar spine motion limited to 240 degrees.  The examiner noted that there was no evidence of pain on active movement and the Veteran did not have any additional limitation of motion after three repetition of range of motion.  The examiner found that the Veteran had normal range of motion.  X-ray film revealed findings of normal lumbar spine and unremarkable findings.  

On November 2011, the Veteran testified before the undersigned during a Travel Board hearing held at the RO.  The Veteran reported that he experienced daily back pain, which at times was so severe, that he was unable to stand up straight upon waking in the mornings.  He also reported experiencing radiating pain down his legs to his knees, but he denied any symptoms of tingling and numbness.  

Initially, the Board notes that in applying the rating criteria during the time period under consideration, the record demonstrates that the severity of the Veteran's lumbar spine disability has been relatively consistent, and as such, staged ratings are not warranted. 

The evidence of records shows that the Veteran's lumbar spine disability has been manifested by subjective complaints of pain with increased activity and objective findings revealed full range of motion with no additional limitation following repetitive motion.  Although the November 2010 VA radiologic findings revealed findings of mild degenerative disc disease, there is no x-ray evidence of degenerative arthritis of the lumbar spine.  The Board finds that the Veteran's lumbar spine symptomatology does not support the assignment of a compensable evaluation for lumbar spine disability either based on x-ray evidence of degenerative arthritis or evidence of loss of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003 and 5237.  

Pertinently, the findings in the May 2010 VA spine examination show that the Veteran had full range of motion in the lumbar spine on clinical evaluation, which does not support a compensable rating for loss of range of motion under General Rating Schedule for Spine Disabilities.  See 38 C.F.R. § 4.71a.  Even when considering the factors discussed in DeLuca, however, the Board finds that the Veteran's lumbar spine disability is not severe enough as to be compensable under limitation of motion (forward flexion limited to less than 85 degrees and total thoracolumbar motion limited to less than 235 degrees) at any point during the period under appeal.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Veteran does not warrant a compensable rating for loss of motion due to his lumbar spine disability and there is no x-ray evidence of degenerative arthritis.  Such symptomatology does not support the assignment of a compensable rating at any point during the period under appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237.  

A compensable evaluation is not warranted because the record shows that the Veteran has flexion greater than 60 degrees and he has total combined range of motion greater than 120 degrees.  The Veteran reports experiences intermittent episodes of severe low back pain, but there was no objective medical evidence of painful motion, tenderness, muscle spasms or any additional loss of function on repetition of motion.  There were no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In this case, there is no evidence of compensable neurologic involvement associated with the Veteran's lumbar spine disability during the period under appeal.  While the Veteran continues to complain of radiating pain associated with his lumbar spine disability, he denied any symptoms of tingling and numbness in his lower extremities and the 2010 VA examination report shows he received a normal neurologic evaluation.  The preponderance of the evidence is against a finding that the Veteran has neurologic involvement in the Veteran's right or left lower extremities related to his lumbar spine disability so as to warrant separate compensable evaluations.  In addition, the Veteran has consistently denied any bladder or bowel problems associated with his lumbar spine disability and none of the VA treatment records references objective bladder dysfunction impairments associated with his lumbar spine disability.  

In sum, a compensable evaluation for lumbar spine disability is not warranted at any point during the period under appeal is warranted.  The preponderance of the evidence is against the assignment of any higher or separate rating during the period under appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his lumbar spine disability impacts his occupational functioning because of decreased mobility, problems with prolonged standing and walking.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disability for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the lumbar spine due to pain, weakness, and tenderness.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's lumbar spine disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a.  

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability causes him functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran has maintained employment and placement in school throughout the period under appeal.  

3.  Dismissal of Claim 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the January 2011 rating decision that awarded an initial evaluation of 10 percent for reflux esophagitis.  Thereafter, in a November 2011 written statement, the Veteran expressed his desire to withdraw the claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desire, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.


ORDER

Entitlement to a compensable evaluation for degenerative disc disease of the lumbar spine is denied.

The appeal, concerning entitlement to initial increased evaluation for reflux esophagitis, is dismissed.


REMAND

The Veteran seeks entitlement to a compensable evaluation for hyperhidrosis of bilateral axilla (armpits).  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim

The Veteran has consistently described his disability as manifested by constant excessive sweating of the bilateral axilla that is worse in the summer time and results in recurrent rashes and infected hair follicles of the bilateral axilla.  Reportedly, he is unable to use deodorant because of increased reactions and he is no longer uses topical steroid cream because of adverse reaction.  He only treats with excessive washing and keeping area clean and dry.  

The Veteran's disability is currently rated as noncompensable under Diagnostic Code 7832 (hyperhidrosis).  See 38 C.F.R. § 4118.  Unfortunately, Diagnostic Code 7832 only has criteria that are applicable to the hands and holding items, and not does not seem applicable to the manifestations of the Veteran's disability.  A compensable, 30 percent evaluation, is warranted for hyperhidrosis when the evidence demonstrates that the Veteran is unable to handle paper or tools because of moisture, and that the condition is unresponsive to therapy.  See 38 C.F.R. § 4118, Diagnostic Code 7832.  Notably, there is evidence demonstrates that the Veteran has no problems handling items (hence the assignment of a noncompensable rating). 

The Board believes that the Veteran's disability might be more appropriately rated as analogous to one of the other skin regulations under 38 C.F.R. § 4118.  For instance, Diagnostic Code 7806 provides compensable ratings where at least 5 percent or more of the entire body or exposed areas are affected.  Id.  Unfortunately, the most recent November 2010 VA examination report does not contain adequate findings for adjudicating the Veteran's disability.   Pertinently, the VA examination report does not contain findings on what percentage of the body is affected by the Veteran's disability during flare-ups of rash on the bilateral axilla that usually occur in the summer months.  On remand, the Veteran should be afforded a new VA skin disease examination to evaluate the severity of his disability.  

Prior to any examination, attempts should be made to obtain outstanding records of pertinent private and VA treatment and associate those records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and seek his assistance in identifying and obtaining any outstanding records of private skin treatment. 
 
2. Update the Veteran's claims folder with his VA treatment records since May 2011.  

3. After any requested records are associated with the claims file, the RO/AMC should provide a VA examination by a dermatologist to determine the current nature and severity of the service-connected hyperhidrosis of the bilateral axilla.  If possible, the examination should be conducted during a period of flare-up in the Veteran's disability, which usually occurs in the summer months. 

The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner should identify what percent of the Veteran's entire body and what percent of the exposed areas are affected by his disability during flare-ups of recurrent rashes associated with his hyperhidrosis of the bilateral axilla.  If the Veteran is not examined during an episode of his recurrent axilla rash, then the examiner should offer an opinion to the best of his ability on the likely percentages of the Veteran's entire body and exposed areas affected during a rash episode. 

The examiner should give a full explanation for any opinions provided.

4. Following completion of the above development, the Veteran's increased rating claim should be readjudicated, to include consideration of other potentially applicable Diagnostic Codes.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


